 1 Nicole Lavallee (SBN 165755)
   A. Chowning Poppler (SBN 272870)
 2 BERMAN TABACCO
   44 Montgomery Street, Suite 650
 3 San Francisco, CA 94104

 4 Telephone: (415) 433-3200
   Facsimile: (415) 433-6382
 5 Email: nlavallee@bermantabacco.com
          cpoppler@bermantabacco.com
 6
   Counsel for Plaintiff Ryan Scheller and
 7 Movant Jose Flores and Proposed Liaison
   Counsel for the Class
 8
   [Additional Counsel on Signature Page]
 9
                               UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                    SAN FRANCISCO DIVISION
12

13 RYAN SCHELLER, Individually and on           Case No. 3:19-cv-01651-WHO
   Behalf of All Others Similarly Situated,
14                                              CLASS ACTION
                                 Plaintiff,
15                                              STIPULATION AND [PROPOSED] ORDER
          vs.                                   TO CONTINUE CASE MANAGEMENT
16                                              CONFERENCE AND RELATED
   NUTANIX, INC., DHEERAJ PANDEY, and           DEADLINES
17 DUSTON M. WILLIAMS,
                                                DATE:       July 10, 2019
18                             Defendants.      TIME:       9:00 a.m.
                                                CTRM:       2 – 17th Floor
19
                                                JUDGE:      Hon. William H. Orrick
20

21

22

23

24

25

26
27

28
     [NO. 3:19-cv-01651-WHO] STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE
     MANAGEMENT CONFERENCE AND RELATED DEADLINES
 1          WHEREAS, on March 29, 2019, Plaintiff Ryan Scheller, individually and on behalf of all

 2 others similarly situated, filed a Class Action Complaint for Violations of the Federal Securities

 3 Laws against Nutanix, Inc. (“Nutanix”) and certain of its current executives, Dheeraj Pandey

 4 and Duston M. Williams (collectively, “Defendants”);

 5          WHEREAS, on March 29, 2019, the Court entered an Order setting the initial case

 6 management conference for July 2, 2019 as well as deadlines tied to the initial case management

 7 conference (ECF No. 8);

 8          WHEREAS, on May 28, 2019, pursuant to the Private Securities Litigation Reform Act of

 9 1995 (“PSLRA”), 15 U.S.C. §78u-4 et seq., investors, including Mr. Jose Flores, filed motions to

10 consolidate related actions, appoint lead plaintiff and approval of lead plaintiff’s selection of lead

11 counsel (see e.g., ECF No. 32);

12          WHEREAS, on May 30, 2019, Plaintiff Ryan Scheller and Defendants filed a stipulation

13 and proposed order agreeing to defer setting a schedule for the filing of an amended complaint or

14 designation of an operative complaint and a briefing schedule for Defendants’ anticipated

15 motion(s) to dismiss until after a lead plaintiff was appointed (ECF No. 54). The Court ordered

16 lead plaintiff and Defendants to submit a joint stipulation with a proposed schedule no later than

17 ten (10) business days following the appointment of lead plaintiff (ECF No. 55);

18          WHEREAS, on June 13, 2019, the initial case management conference was re-set to
19 July 10, 2019, the same date as the motions to consolidate, appoint lead plaintiff and approval of

20 lead plaintiff’s selection of counsel (ECF No. 72). Both the case management conference and the

21 hearing on the motions are set for 9:00 a.m.; and

22          WHEREAS, counsel for Plaintiff Ryan Scheller and counsel for Defendants agree that

23 efficiency dictates that the initial case management conference and dates related to it should be

24 deferred until after the cases are consolidated and a lead plaintiff and lead counsel are appointed.

25          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among Plaintiff

26 Ryan Scheller and Defendants, that:
27

28
     [NO. 3:19-cv-01651-WHO] STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE
     MANAGEMENT CONFERENCE AND RELATED DEADLINES                                                       1
 1         1.      The initial case management conference should be continued to a date after the

 2 Court issues an order consolidating the cases and appointing a lead plaintiff pursuant to 15 U.S.C.

 3 §78u-4(a)(3)(B).

 4         2.      The court-appointed lead plaintiff and Defendants will meet and confer about

 5 (a) the timing of the initial case management conference; (b) the schedule for filing a consolidated

 6 complaint or designating an operative complaint; and (c) the briefing schedule for Defendants’

 7 anticipated motion(s) to dismiss.

 8         3.      The parties’ joint stipulation with a proposed schedule that will be filed no later

 9 than ten (10) business days following the appointment of lead plaintiff, in accordance with the

10 Court’s prior order dated May 31, 2019 (ECF No. 55), will also address the timing of the initial

11 case management conference.

12 IT IS SO STIPULATED.

13
     DATED: June 26, 2019                          Respectfully submitted,
14
                                                   BERMAN TABACCO
15

16
                                                   By:     /s/ Nicole Lavallee
17                                                         Nicole Lavallee

18                                                 A. Chowning Poppler
                                                   44 Montgomery Street, Suite 650
19                                                 San Francisco, CA 94104
20                                                 Telephone: (415) 433-3200
                                                   Facsimile: (415) 433-6382
21                                                 Email: nlavallee@bermantabacco.com
                                                          cpoppler@bermantabacco.com
22

23

24

25

26
27

28
     [NO. 3:19-cv-01651-WHO] STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE
     MANAGEMENT CONFERENCE AND RELATED DEADLINES                                                     2
                                                  Robert C. Finkel (Admitted Pro Hac Vice)
 1                                                WOLF POPPER LLP
 2                                                845 Third Avenue
                                                  New York, NY 10022
 3                                                Telephone: (212) 759-4600
                                                  Facsimile: (212) 459-2093
 4                                                Email: rfinkel@wolfpopper.com
 5
                                                  Counsel for Plaintiff Ryan Scheller and Movant
 6                                                Jose Flores and Proposed Lead Counsel for the
                                                  Class
 7
     DATED: June 26, 2019                         WILSON SONSINI GOODRICH & ROSATI,
 8                                                PC
 9
                                                  By:     /s/ Ignacio E. Salceda
10                                                        Ignacio E. Salceda (SBN 164017)

11                                                Boris Feldman (SBN 128838)
                                                  650 Page Mill Road
12                                                Palo Alto, CA 94304
                                                  Telephone (650) 493-9300
13
                                                  Facsimile: (650) 565-5100
14                                                Email: isalceda@wsgr.com
                                                         boris.feldman@wsgr.com
15
                                                  Attorneys for Defendants Nutanix Inc., Dheeraj
16                                                Pandey and Duston M. Williams
17

18                  ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)
19         This certifies, pursuant to Local Rule 5-1(i)(3), that Ignacio E. Salceda of Wilson
20 Sonsini Goodrich & Rosati, PC, concurs in its content and has authorized this filing.

21

22 DATED: June 26, 2019                            /s/ Nicole Lavallee
                                                    Nicole Lavallee
23

24

25

26
27

28
     [NO. 3:19-cv-01651-WHO] STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE
     MANAGEMENT CONFERENCE AND RELATED DEADLINES                                                   3
 1                                      [PROPOSED] ORDER

 2         GOOD CAUSE HAVING BEEN SHOWN, it is hereby ordered that:

 3         1.      The initial case management conference currently set for July 10, 2019 at 9:00 a.m.

 4 is continued to a date after the cases are consolidated and a lead plaintiff is appointed pursuant to

 5 15 U.S.C. §78u-4(a)(3)(B).

 6         2.      The court-appointed lead plaintiff and Defendants will meet and confer about

 7 (a) the timing of the initial case management conference; (b) the schedule for filing a consolidated

 8 complaint or designating an operative complaint; and (c) the briefing schedule for Defendants’

 9 anticipated motion(s) to dismiss.

10         3.      The parties’ joint stipulation with a proposed schedule that will be filed no later

11 than ten (10) business days following the appointment of lead plaintiff, in accordance with the

12 Court’s prior order dated May 31, 2019 (ECF No. 55), will also address the timing of the initial

13 case management conference.

14

15 IT IS SO ORDERED.

16
     DATED: June 27, 2019
17                                                   HONORABLE WILLIAM H. ORRICK
                                                     UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26
27

28
     [NO. 3:19-cv-01651-WHO] STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE
     MANAGEMENT CONFERENCE AND RELATED DEADLINES                                                      4
